DETAILED ACTION
This action is responsive to the application No. 16/002,543 filed on June 07, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 with the associated claims filed on 02/23/2021 responding to the Office action mailed on 01/15/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Accordingly, pending in this Office action are claims 1-4, 6-11, and 13-20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claims first and second contacts directly contacting a top surface of a substrate and directly contacting a top surface of the racetrack layer” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1 and 8 recite: “first and second contacts (54/58) directly contacting a top surface of a substrate (12) and directly contacting a top surface of the racetrack layer (18)”.  However, as Fig. 15 shows, the first and second contacts (54/58) do not directly contact a top surface of the racetrack layer (18), instead, the first and second contacts (54/58) directly contact a top surface of the tunneling barrier layer 20.

Remarks
Currivan (US 2013/0314978; see, e.g., Figs. 1A-1D) teaches most aspects of claims 1 and 8 including:
a perpendicularly magnetized racetrack layer 110 including a domain wall 130 separating the racetrack layer 110 into two regions (i.e., left and right regions of domain wall 130) with opposite directions of magnetization (i.e., up and down) (see, e.g., pars. 0008, 0013);
a tunneling barrier layer 121 disposed on the racetrack layer 110 (see, e.g., par. 0035);
122 including a perpendicular magnetic alloy (see, e.g., par. 0035);
the racetrack layer 110, the tunneling layer 121 and the reference layer 122 having a channel portion (i.e., central portion of device below MTJ 120);
first and second contacts 111/112 provided over a substrate (see, e.g., pars. 0032, 0035); and
a third contact (i.e., top contact of MTJ 120) directly contacting a top surface of the reference layer 122 (see, e.g., Fig. 1C),
wherein:
the first and second contacts 111/112 are electrically isolated from the third contact (see, e.g., Figs. 1C-1D, par. 0035) and
the first contact 111 extends over only a first region (i.e., left region of domain wall 130) of the racetrack layer 110 having a first perpendicular direction of magnetization (i.e., up) and the second contact 112 extends over only the second region (i.e., right region of domain wall 130) of the racetrack layer 110 having a second perpendicular direction of magnetization (i.e., down), the second perpendicular direction of magnetization being opposite the first perpendicular direction of magnetization (see, e.g., Figs. 1C-1D, par. 0035), and
the third contact (i.e., top contact of MTJ 120) directly contacting the top surface of the reference layer 122 extends over both the first and second regions of the racetrack layer 110 (see, e.g., Figs. 1C-1D, par. 0008).
first and second contacts (54/58) directly contacting a top surface of the racetrack layer (18)” is not disclosed by the prior art of record.  However, said limitation fails to satisfy the written description requirement under 35 U.S.C. 112(a), as set forth above.  Claims 1-4, 6-11, 13, and 14 would be allowable if the applicants overcome the rejection under 35 U.S.C. 112(a) by showing that there is sufficient written description to inform a skilled artisan that the applicants were in possession of the claimed invention as a whole at the time the application was filed.  See MPEP § 2163 for guidelines pertaining the written description requirement.

Response to Arguments
Applicant’s arguments filed on 02/23/2021 with respect to the rejections of claims 1 and 8 have been fully considered but are moot in view of the new grounds of rejection.-11-
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/Nelson Garces/Primary Examiner, Art Unit 2814